Case 2:19-cv-00257-JRG Document 208 Filed 11/20/20 Page 1 of 2 PageID #: 7824




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

OYSTER OPTICS, LLC,             §
                                §
          Plaintiff,            §
                                §
v.                              §                      CIVIL ACTION NO. 2:19-CV-00257-JRG
                                §
INFINERA CORPORATION, CORIANT §
NORTH AMERICA, LLC,    CORIANT §
OPERATIONS, INC., CORIANT (USA) §
INC.,                           §
                                §
          Defendants.           §

                                             ORDER

       Before the Court is Plaintiff Oyster Optics, LLC’s (“Oyster”) Unopposed Motion to Extend

Time to Oppose Defendants’ Renewed Motion for Summary Judgment as to Plaintiff’s Fraud and

Concealment Claims (the “Motion to Extend”). (Dkt. No. 204). In the same, Oyster requests an

extension of the time to file its response in opposition to Defendants Infinera Corporation, Coriant

(USA) Inc., Coriant North America LLC, and Coriant Operations, Inc.’s (collectively,

“Defendants”) Renewed Motion for Summary Judgment as to Plaintiff’s Fraud and Concealment

Claims (the “Renewed MSJ”) (Dkt. No. 202). Having considered the Motion to Extend, and noting

that it is unopposed, the Court is of the opinion that the same should be and hereby is GRANTED.

       Accordingly, it is ORDERED that the Renewed MSJ shall be subject to the following

briefing schedule:

           •   Oyster’s responsive brief shall be due on Friday, December 4, 2020.

           •   Defendants’ reply brief shall be due on Friday, December 11, 2020.

           •   Oyster’s sur-reply brief shall be due on Friday, December 18, 2020.
Case 2:19-cv-00257-JRG Document 208 Filed 11/20/20 Page 2 of 2 PageID #: 7825




So ORDERED and SIGNED this 20th day of November, 2020.




                                        ____________________________________
                                        RODNEY GILSTRAP
                                        UNITED STATES DISTRICT JUDGE




                                        2
